Appeals by the defendant from (1) a judgment of the Supreme Court, Nassau County (Donnino, J.), rendered May 19, 2005, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence, and (2) a resentence of the same court imposed August 15, 2006 on the ground that the resentence was excessive.
Ordered that the judgment and the resentence are affirmed.
The defendant’s only contention raised on these appeals, that the resentence was excessive, is without merit (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.E, Florio, Angiolillo, McCarthy and Chambers, JJ., concur.